DETAILED ACTION
Response to Arguments
The provisional nonstatutory double patenting rejection remains and is repeated below.
Applicant describes the dynamic content delivery system (DCDS) server as taught by Walsh as a broadcast radio network, however Fig. 19 shows that Walsh can operate as a narrowband bi-directional network by which the client device receives music at a specific time as requested by the user (see Walsh col. 12, l. 46 – col. 13, l. 20).
Applicant argues that Walsh does not teach a device receiving "from the one or more network-based computing devices," "a command causing the device to perform an action at a specified time," however Walsh teaches at specified times songs are chosen according to a schedule (col. 8, ll. 42-49). Walsh also teaches where the requests are guaranteed to be fulfilled (col. 10, ll. 6-10). Walsh does not explicitly teach where the action will be performed at a specific time.
During further search and consideration of the claims, newly found art was identified which is applied to the previously objected claims which included indicated allowable subject matter.  The rejection of the claims is below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 23, 24, and 25 recites a broad recitation “or approximately at the specified time” which is not consistent with claim 21 which limits “a specified time.” The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by the dependent claim actually further limits the independent claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  21-23, 25, 26, 28-32, 36, 40-45 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruber et al (US 10,706,841).

21.  A device comprising:
one or more network communications interfaces (col. 8, l. 28 – col. 9, l. 5);
one or more microphones (col. 16, ll. 56-57);
one or more processors (col. 9, ll. 6-22); and
one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors (col. 91, ll. 42-58), cause the one or more processors to perform acts comprising:
generating, using the one or more microphones, first audio data based at least on speech captured by the one or more microphones (voice input to microphone col. 10, l. 58);
transmitting, via the one or more network communications interfaces, the first audio data to one or more network-based computing devices for automated speech recognition of the speech (For example, in an embodiment where input is provided by speech, the waveform might be sent to a server 1340 where words are extracted, and semantic interpretation performed. The results of such semantic interpretation can then be used to drive active input elicitation, which may offer the user alternative candidate words to choose among based on their degree of semantic fit as well as phonetic match, col. 23, l. 62 – col. 24, l. 4); and
receiving, via the one or more network communications interfaces and from the one or more network-based computing devices, a command causing the device to perform an action at a specified time (col. 16, ll. 37-51 in connection with time based commands as described col. 17, ll. 19-24).

22.  The device of claim 21, wherein the transmitting comprises transmitting the first audio data to the one or more network-based computing devices for causing the network- based computing devices to perform the automated speech recognition by:
generating first text data corresponding to the first audio data (col. 29, ll. 26-35); and
analyzing the first text data to determine a voice command included in the speech (col. 29, ll. 26-51).

23.  The device of claim 21, wherein the receiving the command causing the device to perform the action at the specified time comprises receiving a command causing the device to retrieve second audio data (playing media on the device col. 17, l. 63 or playing music on remote speakers, col. 18, ll. 1-2) from a network source (col. 2, ll. 35-39) at or approximately in response to detecting a specified condition (time based commands as described col. 17, ll. 19-24).

25.  The device of claim 21, wherein the receiving the command causing the device to perform the action at the specified time comprises receiving a command causing the device to transmit a request to a remote service (play media on device col. 17, l. 63), wherein the request comprises instructions to provide content to the device at or approximately at the specified time (alarm clock col. 17, l. 36).

26.  The device of claim 21, wherein the one or more non-transitory computer- readable media further store computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform an act comprising:
determining occurrence of the specified time (alarm clock col. 17, l. 36); and performing the action (playing media on device col. 17, l. 63).

27.  The device of claim 21, wherein the first audio data specifies the specified time (col. 16, ll. 37-51 in connection with time based commands as described col. 17, ll. 19-24).


28.  The device of claim 21, further comprising a speaker, wherein the action comprises outputting second audio data comprising at least one of an audible alert (alarm clock col. 17, l. 36), music (play media on device col. 17, l. 63), or synthesized speech.

29.  The device of claim 21, further comprising a speaker, wherein the action comprises outputting second audio data embedded in the command (recorded messages col. 17, l. 54).

30.  The device of claim 21, the acts further comprising:
receiving, from the one or more network-based computing devices, data generated by the one or more network-based computing devices via the automated speech recognition of the first audio data (col. 23, l. 62 – col. 24, l. 4);
receiving user input indicating that the data accurately represents the speech (confirming the transaction parameters col. 46, ll. 60-67); and
transmitting, via the one or more network communications interfaces, a confirmation to the one or more network-based computing devices that the data accurately represents the speech (call and response procedure as in Fig. 33 and col. 33, l. 36 – col. 37, l. 19).

31.  A device comprising:
one or more network communications interfaces (col. 8, l. 28 – col. 9, l. 5);
one or more microphones (col. 16, ll. 56-57);
one or more processors (col. 9, ll. 6-22); and
one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors (col. 91, ll. 42-58), cause the one or more processors to perform acts comprising:
generating, using the one or more microphones, first audio data based at least on speech captured by the one or more microphones (voice input to microphone col. 10, l. 58);
transmitting, via the one or more network communications interfaces, the first audio data to one or more network-based computing devices for automated speech recognition of the speech (For example, in an embodiment where input is provided by speech, the waveform might be sent to a server 1340 where words are extracted, and semantic interpretation performed. The results of such semantic interpretation can then be used to drive active input elicitation, which may offer the user alternative candidate words to choose among based on their degree of semantic fit as well as phonetic match, col. 23, l. 62 – col. 24, l. 4); and
receiving, via the one or more network communications interfaces and from the one or more network-based computing devices, a command causing the device to perform an action at a specified time (col. 16, ll. 37-51 in connection with time based commands as described col. 17, ll. 19-24 – also see the broader conditions as taught col. 26, ll. 15-26).

32.  The device of claim 31, wherein the one or more non-transitory computer- readable media further store computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts comprising:
determining that the specified condition is met (col. 26, ll. 15-26); and
performing the action (col. 26, ll. 15-26).

36.  The device of claim 31, wherein the receiving the command instructing the device to perform the action in response to detecting the specified condition comprises receiving a command instructing the device to output an audible alert (alarm clock col. 17, l. 36) send an email (col. 4, ll. 50-51), send a text message (col. 4, ll. 50-51), or initiate a telephone call (col. 4, ll. 50-51) in response to detecting the specified condition (col. 4, ll. 50-57).  


40.  A method comprising:
generating, using one or more microphones of an audio device, first audio data based at least on speech captured by the one or more microphones (voice input to microphone col. 10, l. 58);
transmitting, via one or more network communications interfaces of the audio device, the first audio data to one or more network-based computing devices for automated speech recognition of the speech (col. 23, l. 62 – col. 24, l. 4);
receiving, via one or more network communications interfaces and from the one or more network-based computing devices, a command instructing the audio device to perform an action at a specified time (col. 16, ll. 37-51 in connection with time based commands as described col. 17, ll. 19-24).

41.  The method of claim 40, wherein the transmitting comprises transmitting the first audio data to the one or more network-based computing devices for causing the network- based computing devices to perform the automated speech recognition by:
generating first text data corresponding to the first audio data (col. 29, ll. 26-35);
analyzing the first text data to determine a voice command included in the speech (col. 29, ll. 26-51).

42.  A method comprising:
generating, using one or more microphones of an audio device, first audio data based at least on speech captured by the one or more microphones and corresponding to speech (col. 23, l. 62 – col. 24, l. 4);
transmitting, via one or more network communications interfaces of the audio device, the first audio data to one or more network-based computing devices for automated speech recognition of the speech (col. 23, l. 62 – col. 24, l. 4); and
receiving, via the one or more network communications interfaces from the one or more network-based computing devices, a command instructing the audio device to perform an action in response to detecting a specified condition (col. 16, ll. 37-51 in connection with time based commands as described col. 17, ll. 19-24 – also see the broader conditions as taught col. 26, ll. 15-26).

43.  The method of claim 42, wherein the specified condition comprises at least one of occurrence of a time of day (col. 16, ll. 37-51 in connection with time based commands as described col. 17, ll. 19-24), occurrence of an environmental condition (see the broader conditions as taught col. 26, ll. 15-26), or receipt of an error message.

44.  The method of claim 42, wherein the specified condition comprises occurrence of an environmental condition that comprises at least one of motion (col. 57, l. 19), temperature (col. 14, l. 52), or a state of a local device (col. 39, ll. 12-26)

45.  A method comprising:
receiving, by one or more network-based computing devices, first audio data generated by a device based at least in part on speech captured by one or more microphones associated with the device (col. 23, l. 62 – col. 24, l. 4);
performing, by the one or more network-based computing devices, automated speech recognition on the first audio data to identify the speech (col. 23, l. 62 – col. 24, l. 4); and
transmitting, by the network-based computing device and to the device, a command instructing the device to perform an action at least partly in response to detecting a specified condition (col. 16, ll. 37-51 in connection with time based commands as described col. 17, ll. 19-24 – also see the broader conditions as taught col. 26, ll. 15-26).

46. The device as claim 21 recites, wherein the specified time comprises a specific point in time (col. 16, ll. 37-51 in connection with time based commands as described col. 17, ll. 19-24).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al (US 10,706,841) in view of Kummernuss (US 8731456).
Regarding claim 24, Kummernuss teaches wherein the receiving the command causing the device to perform the action at the specified time comprises receiving a command causing the device to retrieve data from a specified uniform resource locator (URL) at or approximately at the specified time (col. 7, ll. 40-54).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Gruber’s intelligent agent with Kummernuss’ system which identifies songs by URL to allow users to request files in a digital audio storage system using digital communication devices.




Claim 33, 37, 38, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al (US 10,706,841) in view of Ang (US 7526566).
Regarding claim 33, Gruber does not teach but Ang teaches wherein the command further instructs the device to perform an alternate action based at least in part on one or more of the device being unable to perform the action or the device being unable to connect to another device (col. 12, l. 61 – col. 13, l. 21).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Gruber’s intelligent agent with Ang’s system which schedules alternative actions for the benefit of having a backup action when network interruptions occur.

Regarding claim 37, Gruber does not teach but Ang teaches wherein the command further instructs the device to perform an alternate action based at least in part on the device being unable to perform the action (col. 12, l. 61 – col. 13, l. 21), the alternate action comprising outputting locally available second audio data comprising at least one of music (segment of music col. 12, l. 61 – col. 13, l. 21), synthesized speech, a cached report, or an error message.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Gruber’s intelligent agent with Ang’s system which schedules alternative actions for the benefit of having a backup action when network interruptions occur.

Regarding claim 38, Gruber does not teach but Ang teaches wherein the command further instructs the device to output locally stored second audio data corresponding to an error message (alternative audio col. 12, l. 61 – col. 13, l. 21) based at least in part on the device being unable to perform the action (Internet access error segment of music col. 12, l. 61 – col. 13, l. 21), the error message being at least one of specific to a current error associated with the device being unable to perform the action or general to multiple errors (multiple network error possibilities as in col. 12, l. 61 – col. 13, l. 21).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Gruber’s intelligent agent with Ang’s system which schedules alternative actions for the benefit of having a backup action when network interruptions occur.

Regarding claim 39, Gruber does not teach but Ang teaches wherein the command further instructs the device to perform an alternate action based at least in part on the device being unable to perform the action (multiple network error possibilities as in col. 12, l. 61 – col. 13, l. 21), the alternate action comprising at least one of monitoring local sensor data, caching monitored data, controlling a local device, or outputting a notification (tones and/or audio as in col. 12, l. 61 – col. 13, l. 21).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Gruber’s intelligent agent with Ang’s system which schedules alternative actions for the benefit of having a backup action when network interruptions occur.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 30, 40, 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21, 30, 40, 42 of copending Application No. 16775246. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in application 16775246 contain all of the same limitations and some narrower limitations, thus the 16775246.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW H BAKER/Primary Examiner, Art Unit 2655